Citation Nr: 0914436	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
elbows, and cervical spine, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1951 to 
March 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.    


FINDING OF FACT

The Veteran did not have arthritis of the cervical spine, 
either hand or either elbow within one year after his 
discharge from service, and any currently present arthritis 
in these joints is unrelated to service.  


CONCLUSION OF LAW

Arthritis of the cervical spine, hands, and elbows was not 
incurred in or aggravated by active duty, and its incurrence 
or aggravation during active duty may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
arthritis of multiple joints because he believes it is due to 
his exposure to ionizing radiation in service.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the Veteran was provided VCAA notice 
in a letter mailed in July 2005, prior to the initial 
adjudication of the claim.  Although the Veteran was not 
provided notice with respect to the disability-rating or 
effective-date element of the claim until October 2006, after 
the initial adjudication of the claim, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
arthritis in the claimed joints.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide earlier notice with respect to those elements of the 
claim is no more than harmless error.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's available 
service treatment records (STRs) are on file.  Imaging 
results and treatment notes from the VA medical center have 
been obtained.  Neither the Veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

Although the RO has not obtained a medical opinion or 
provided the Veteran with a VA examination in response to his 
claim, the Board has determined that VA has no obligation to 
obtain such an opinion or to provide such an examination in 
this case because the medical evidence currently of record is 
sufficient to decide this claim and there is no reasonable 
possibility that any medical opinion or VA examination report 
would substantiate the claim.  VA is required to obtain a 
medical review when the Veteran has a "radiogenic disease" 
under 38 C.F.R. § 3.311, but as explained below the Veteran 
does not have such a disease.

In this regard, the Board notes that available medical 
evidence pertaining to the Veteran's claimed disabilities is 
on file.  There is no post-service medical evidence 
suggesting the presence of arthritis in any joint prior to 
1994.  There is also no post-service medical evidence linking 
the Veteran's claimed conditions to his exposure to ionizing 
radiation in service or otherwise linking the claimed 
conditions to service.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted on a presumptive basis for 
certain diseases manifest in a Veteran who participated in a 
radiation-risk activity, but arthritis is not among the 
diseases subject to this presumption.  See 38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d). 

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Pursuant to 
38 C.F.R. § 3.311, "radiogenic disease" is defined as a 
disease hat may be induced by ionizing radiation, and 
specifically includes posterior subcapsular cataracts and all 
cancers.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 
§ 3.309, and it is contended the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and nature of the radiation dose or 
doses.  When the dose estimates are reported as a range of 
doses to which a veteran may have been exposed, exposure at 
the highest level of the dose range reported will be 
presumed.  38 C.F.R. § 3.311.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects and the Veteran does not dispute that the 
Veteran was not found to have arthritis in any of the claimed 
joints until many years following his discharge from service.  
It is the Veteran's essential contention that service 
connection is warranted for arthritis of multiple joints 
because it resulted from his exposure to ionizing radiation 
in service.  

The record confirms that he was exposed to ionizing radiation 
while stationed at Camp Desert Rock in Nevada, and 
participating in Operation UPSHOT-KNOTHOLE.  In a report 
provided by the United States Army regarding this operation, 
it was noted that no dosimetry could be located, therefore 
the level of radiation exposure had to be reconstructed.  The 
Veteran's name appeared on a list of soldiers who 
participated in Operation UPSHOT-KNOTHOLE.  In a final report 
it was determined that the Veteran's calculated film badge 
dose was .181 roentgen equivalent man (rem).  

Arthritis is not one of the diseases identified as a 
radiogenic disease under 38 C.F.R. § 3.311.  With respect to 
whether the Veteran's arthritis is a disease that can be 
induced by exposure to ionizing radiation, the Board notes 
that the Veteran submitted a copy of a newspaper article 
describing the circumstances of another veteran who was 
service-connected for rheumatoid arthritis due to exposure to 
ionizing radiation.  This article does not provide a 
scientific or medical link between the Veteran's own 
condition and his exposure to ionizing radiation while in 
service.  Further, there is no diagnosis of rheumatoid 
arthritis of record.  Rather, the medical evidence of record 
indicates the Veteran has degenerative arthritis.  

There is no competent evidence of record showing that 
degenerative arthritis is a condition that can be induced by 
exposure to ionizing radiation.  Therefore, entitlement to 
service connection for arthritis as a radiogenic disease 
under 38 C.F.R. § 3.311 is not warranted. 

Moreover, there is no competent evidence of a nexus between 
the Veteran's arthritis and his active service.  In essence, 
the evidence of a nexus between the Veteran's current 
arthritis and his military service is limited to the 
Veteran's own statements.  This is not competent evidence of 
the alleged nexus because the Veteran does not possess the 
medical training and expertise to establish the etiology of 
such a disease.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.
  

ORDER

Entitlement to service connection for arthritis of the hands, 
elbows and cervical spine, to include as due to exposure to 
ionizing radiation, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


